Dismissed and Memorandum Opinion filed May 14, 2009







Dismissed
and Memorandum Opinion filed May 14, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00307-CV
____________
 
HELENE E. HOLT AND BYRON K. ROBINSON, Appellants
 
V.
 
WILLIE AND IDA McQUEEN, Appellees
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 919040
 

 
M E M O R A N D U M   O P I N I O N
On March
24, 2009, appellants filed an Aamended@ notice of appeal, stating that they wished to appeal from a
final judgment of eviction signed March 10, 2009.  According to appellees, this
appeal is actually from an order modifying conditions of a supersedeas bond
signed March 10, 2009, and the original conditions of the bond were set forth
in a final judgment signed February 13, 2009.  Appellants filed a notice of
appeal from the February 13, 2009 judgment on February 24, 2009, and that
appeal was assigned to this Court and docketed under our appeal number
14-09-00193-CV.  




On April
24, 2009, appellees filed a motion to dismiss this appeal.  Appellees assert
that the March 13, 2009, order is not a separately appealable order.  They
argue that if appellants seek to have this Court review the conditions of the
supersedeas bond, they are required to follow the procedures set forth in Texas
Rule of Appellate Procedure 24.  See  Tex. R. App. P 24.4(a)(requiring a
party seeking review of a trial court=s ruling on an order suspending
enforcement of a judgment to file a motion in the court of appeals having
jurisdiction over the appeal from the judgment). 
It is
unclear from appellants= notice of appeal whether they are attempting to challenge
the modification of the supersedeas conditions signed March 10, 2009, or
whether they simply seek to appeal the final judgment of eviction.  Appellants
have not responded to the motion to dismiss.  
We agree
that any challenge to the supersedeas order should be considered as part of the
appeal from the final judgment pending under number 14-09-00193-CV.  See
Tex. R. App. P. 24.4.  Upon filing a proper motion pursuant to Texas Rule of
Appellate Procedure 24.4, this Court will undertake a review of the trial court=s order modifying the bond
conditions.
Appellees= motion to dismiss is granted. 
Accordingly, this appeal is ordered dismissed. 
 
PER
CURIAM
 
Panel consists of. Chief Justice Hedges and Justices Yates and Frost.